DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on September 6, 2022. Claims 1-12 are canceled. Claims 13 and 17 are amended. Claims 21-30 are new. Claims 13-30 are pending and examined herein.
Claim Objections
2.	As per claims 13, 17, and 21, they are objected to for failing to recite "and" and clearly noting the last limitation of the claims. Appropriate correction is required.
	As per claim 24, it is objected under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
 CLAIM INTERPRETATION 
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
	(A) the claim limitation uses the term “means” or “step” or a term used as a 	substitute for “means” that is a generic placeholder (also called a nonce term or a 	non-structural term having no specific structural meaning) for performing the 	claimed function; 
	(B) the term “means” or “step” or the generic placeholder is modified by functional 	language, typically, but not always linked by the transition word “for” (e.g., “means 	for”) or another linking word or phrase, such as "configured to" or "so that"; and 
	(C) the term “means” or “step” or the generic placeholder is not modified by 	sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see claims 17 particularly note limitations "a mean for displaying limitation ..."; "a mean for mapping"; and "a mean for generating ...", and claims 18-20). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 (disassociated from 35 U.S.C. 112(f))
4.	The following is a quotation of 35 U.S.C. 112(a): 

	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the 	manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 	person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 	use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of 	carrying out the invention. 
	
	Claims 13-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claims 13, 17, and 21 they recite "continuously tracking, based on a plurality of first sensors of an electronic kiosk of a fitting room of a retail location and one or more second sensors at the retail location, tracking a product at a retail location" and "monitoring, based on the plurality of first sensors and the one or more second sensors, a particular consumer of a plurality of consumers at the retail location" which is being interpreted as an electronic kiosk situated or located within a fitting room. The Applicant in their response filed 09/06/2022 filed extensive claim amendments without mapping support for the claim amendments. The closest as-filed specification paragraphs (hereinafter as-filed spec. para.) [0047] notes "An electronic kiosk can be implemented as a smart mirror, a customized fitting room, a photo booth, an amusement park kiosk, a tablet computer, or the like.)"; [0053] note "interaction with the garment at an electronic kiosk. In a specific implementation, the electronic kiosk includes displays and sensors, as described in more detail elsewhere in this paper. An example of an electronic kiosk is a fitting room to which a consumer takes the garment." The closest support is Fig. 5. However, Fig. 5 is described as "500" being an electronic kiosk itself, i.e. fitting room is the Kiosk (also para. [0095] notes "the electronic kiosk is assumed to be an adaptive fitting room in a retail store") that includes for instance see [0074] note "a mirror 502, a sensor 504, a product tag 506, a product 508, an interactive display 510, a projector 512, a projector screen 514, a light 516, a speaker 518, a door 520, and walls 522" which are further described in as-filed spec. paras. [0075]-[0079] and sensors are described in [0076]  - however these are described as components/devices of an electronic Kiosk. Further none of these components/devices of Fig. 5 are described in a manner that they can be interpreted as a device, for instance once again note para. [0047], equipped with plurality of first sensors capable of tracking a product. Thus, there is no written description for "a plurality of first sensors of an electronic kiosk of a fitting room." Lastly regarding monitoring limitation what "the plurality of first sensors" (i.e. sensors of the electronic kiosk) are being utilized to monitor a particular consumer of a plurality of consumers (because the Examiner only found closest written description per as-filed spec. para. [0031])? Appropriate explanation and correction are required.
	Additionally, per claims 13, 17, and 21, they recite "displaying, in response to the detecting the product entering the fitting room, content associated with the product and the particular consumer of the plurality of consumers" however the Examiner was unable to find any written description for the noted displaying limitation in the manner it is being claimed, i.e. no content based upon detection of a product that entered and consumer is displayed. Appropriate explanation and/or correction is/are required.
	Furthermore, per claims 13, 17, and 21, they recite "generating, based on the mapping, an attributable interest associated with the product and the particular customer of the plurality of customers" and the closest support appears to be in as-filed spec. paras. [0063]-[0064], however the disclosure fails to contain any written description as to how to establish how the mapping results in generation of an attributable interest? The above paras. only establish ascertaining a type of interaction and storing such interactions. Appropriate explanation and/or correction is/are required.

As per claims 14-16 and 25-26; 18-20; and 22-24 and 27-30, they are rejected as failing to cure the one or more deficiencies of claims 13, 17, and 21 as noted above. 
Therefore, the specification fails to contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.
5.	The following is a quotation of 35 U.S.C. 112(b):
	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.
Claims 13-30 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
As per claims 13, 17, and 21 they recite "detecting, based on the one more first sensors" however the underlined lacks proper antecedent basis.
	Additionally, per claims 13, 17, and 21, they recite "displaying, in response to the detecting the product entering the fitting room, content associated with the product and the particular consumer of the plurality of consumers" however it is indefinite as to how simply based on detection of a product but not the particular consumer (because the particular consumer is simply being monitored, but never detected) of the plurality of consumers content in association with the particular consumer of the plurality of consumers is being ascertained? Appropriate explanation and/or correction is/are required.
	Further, per claim 21, it recites "the electronic kiosk comprising a portion of a fitting room" however it is indefinite as to how can an electronic device such as electronic kiosk comprise a portion of a fitting room? Similarly, per claims 22 and 25, recite "wherein the fitting room and the electronic kiosk comprises an adaptive fitting room" how can an electronic device such as electronic kiosk comprise an adaptive fitting room?   Appropriate explanation and/or correction is/are required.
As per claims 14-16 and 25-26; 18-20; and 22-24 and 27-30, they are rejected as failing to cure the one or more deficiencies of claims 13, 17, and 21 as noted above.
6.	Claim 30 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 13-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 13-16 and 25-26 are a method; claims 17-20 are a system; and claims 21-24 and 27-30 are a system. Thus, each claim 13-30, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(II) An abstract idea as recited per claims 13-30 based on the abstract recitation [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of based on gathered user data ascertaining attributable interest a consumer has in a product such that custom content can be provided e.g. recommendation or advertisements, which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 13-30 at least are as follows: a plurality of first sensors, an electronic kiosk (comprising a graphical user interface of the electronic kiosk per claims 23 and 26), and one or more second sensors (per claims 13 and 21); (additionally per claims 17-20) structure capable of displaying, mapping, generating, enriching, providing, and finalizing; first sensors comprise a combination of RFID sensors, motion detection sensors, temperature detection sensors, and audio detection sensors (per claims 24 and 27); the adaptive fitting room includes a mirror, a sensor, an interactive display, a projector, a projector screen, a light, and a speaker (per claim 28). Further remaining dependent claims, either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices operating electronically in a retail environment, for instance note electronic kiosk and adaptive fitting room are described per as-filed spec. paras. [0047] and [0074] respectively. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2, 5-6, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of attributing consumer sale or purchase to an advertisement or ascertaining product interest based on tracking consumer activities, see at least as-filed spec. para. [0038], [0084]-[0087], and [0099]. Captured data via sensors is considered insignificant extra solution activity such as per-solution activity e.g. data gathering (see MPEP 2106.05(g)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user and/or determining attributable user interest in a product (Int. Ventures v. Cap One Bank ‘382 patent), for instance at least see claims 13-14, 17-18 and 21. The abstract idea is intended to be merely carried out in a retail environment such as to provide retail as a service (RaaS) with an electronic kiosk and adaptive fitting room, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of based on gathered user data ascertaining attributable interest a consumer has in a product such that custom content can be provided e.g. recommendation or advertisements, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 13-30, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of based on gathered user data ascertaining attributable interest a consumer has in a product such that custom content can be provided e.g. recommendation or advertisements, which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a retail environment such as to provide retail as a service (RaaS) with an electronic kiosk and adaptive fitting room, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)) (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and/or transmitted over a network to implement RaaS capabilities for instance via adaptive fitting room]; 
	(ii) (a) Bayraktar and E. Yilmaz, "Implementation of RFID Technology for the Differentiation of Loyalty Programs," 2007 1st Annual RFID Eurasia, 2007, pp. 1-6, doi: 10.1109/RFIDEURASIA.2007.4368117, (b) Automated Tracking Sols., LLC v. The CocaCola Co., 723 F. App’x 989 (Fed. Cir. 2018) (non-precedential) note "Held that the claims were directed to the abstract idea of collecting data from sensors, analyzing that data, and determining results based on the analysis of the data.  Held that the claims lacked an inventive concept, as they recited only generic computer components to carry out the abstract idea. ", (c) an electronic ID device that includes a biometric sensor, user interface, communication interface, and processor working together to (1) authenticate the user based on two factors—biometric information and secret information known to the user—and (2) generate encrypted authentication information to send to the secure registry through a point-of-sale device '813 patent - Universal Secure Registry LLC v. Apple Inc.   [similarly here particular user and products/objects are tracked using sensors to provide targeted content and ascertain user interest in one or more products]; 
	(iii) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here data is stored in numerous datastores and retrieved to facilitate RaaS capabilities for instance via adaptive fitting room]; and
	(iv) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a kiosk with an interface and adaptive fitting room provide RaaS].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 13-27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Cypher et al. (Pub. No.: US 2018/0246979) referred to hereinafter as Cypher.
As per claims 13, 17, 21, Cypher discloses
- as per claim 13, a method comprising (see Abstract; [0025]; [0107]): 
- as per claim 17, a system comprising (see Abstract; [0005]-[0008]; [0010]; [0013]):
- as per claim 21, a system comprising: an electronic kiosk located at a retail location, the electronic kiosk comprising a portion of a fitting room, the electronic kiosk including a display and a plurality of first sensors, the plurality of first sensors configured to detect and identify a product in response to the product entering the fitting room (see Figs. 7-8 and their associated disclosure); one or more second sensors located at the retail location, the one or more second sensors configured to continuously detect respective locations of a plurality of different consumers at the retail location and respective locations of the product at the retail location (see [0079]-[0080]; [0085]; [0145]-[0146]; [0151]); one or more processors (see [0107]; [0182]); and memory storing instructions that, when executed by the one or more processors, cause the system to perform:
- as per the claim limitations of claims 13, 17, 21, Cypher discloses
 (a) continuously tracking, based on a plurality of first sensors of an electronic kiosk of a fitting room of a retail location (see Figs. 7-8 and their associated disclosure; [0029]; [0080]) and one or more second sensors at the retail location, a product at a retail location (see Figs. 7-8 and their associated disclosure; [0079]-[0080]; [0085]; [0145]-[0146]; [0151]; [0035]; [0110]; [0164]); 
(b) monitoring, based on the plurality of first sensors and the one or more second sensors, a particular consumer of a plurality of consumers at the retail location (see [0077]-[0080]; [0110]-[0111]; [0116]; [0120]); 
(c) detecting, based on the one more first sensors of the electronic kiosk of the fitting room, the product entering the fitting room (see Figs. 7-8 and their associated disclosure; [0029]; [0082]; [0122]-[0123]; [0149]);  
(d) displaying, in response to the detecting the product entering the fitting room, content associated with the product and the particular consumer of the plurality of consumers (see Figs. 7-8 and their associated disclosure; [0029]; [0082]; [0104]; [0108]-[0113]; [0125]-[0128]); 
(e) detecting, based on the one more first sensors of the electronic kiosk of the fitting room, a plurality of interactions with the product by the particular consumer of the plurality of consumers (see Figs. 7-8 and their associated disclosure; [0093]-[0095]; [0109]);
(f) mapping, in response to the detecting the plurality of interactions with the product by the particular consumer of the plurality of consumers, each of the plurality of interactions to a respective type of interaction (see [0150]-[0153]); 
(g) generating, based on the mapping, an attributable interest associated with the product and the particular customer of the plurality of customers (see [0021]; [0153]-[0156]).  
As per claim 14, Cypher disclose the claim limitations of claim 13. Cypher discloses comprising enriching consumer experience at the electronic kiosk of the retail location (see [0029]; [0104]; [0108]-[0113]; [0125]-[0128]).  
As per claim 15, Cypher disclose the claim limitations of claim 13. Cypher discloses comprising providing the product to the consumer (see [0033]; [0067]; [0078]; [0082]; [0106]; [0154]-[0156]; [0170]).  
As per claim 16, Cypher disclose the claim limitations of claim 13. Cypher discloses comprising finalizing the transaction (see [0033]-[0034]; [0170]).  
As per claim 18, Cypher disclose the claim limitations of claim 17. Cypher discloses comprising a means for enriching consumer experience at the electronic kiosk of the retail location (see [0029]; [0104]; [0108]-[0113]; [0125]-[0128]).  
As per claim 19, Cypher disclose the claim limitations of claim 17. Cypher discloses comprising a means for providing the product to the consumer (see [0033]; [0067]; [0078]; [0082]; [0106]; [0154]-[0156]; [0170]).  
As per claim 20, Cypher disclose the claim limitations of claim 17. Cypher discloses comprising a means for finalizing the transaction (see [0033]-[0034]; [0170]).     
As per claim 22, Cypher disclose the claim limitations of claim 21. Cypher discloses wherein the fitting room and the electronic kiosk comprises an adaptive fitting room (see [0104]; [0124]-[0128]).  
As per claim 23, Cypher disclose the claim limitations of claim 22. Cypher discloses wherein the particular consumer of the plurality of consumers can interact with the adaptive fitting room via a graphical user interface of the electronic kiosk (see [0124]-[0128]; [0145]-[0146]; [0151]).  
As per claims 24 and 27, Cypher disclose the claim limitations of claim 21. Cypher discloses wherein the plurality of first sensors comprise a combination of RFID sensors, motion detection sensors, temperature detection sensors, and audio detection sensors (see [0077]).  
As per claim 25, Cypher disclose the claim limitations of claim 13. Cypher discloses wherein the fitting room and the electronic kiosk comprises an adaptive fitting room (see [0104]; [0124]-[0128]).  
As per claim 26, Cypher disclose the claim limitations of claim 13. Cypher discloses wherein the particular consumer of the plurality of consumers can interact with the adaptive fitting room via a graphical user interface of the electronic kiosk (see [0124]-[0128]; [0145]-[0146]; [0151]).  
As per claim 29, Cypher disclose the claim limitations of claim 22. Cypher discloses wherein the adaptive fitting room, in operation, includes a product tag associated with the product (see [0029]; [0040]; [0085]).  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cypher, in view of Hurewitz (Pub. No.: US 2014/0365273).
As per claim 28, Cypher disclose the claim limitations of claim 22. Cypher discloses wherein the adaptive fitting room includes a mirror, a sensor, an interactive display, […], a light, and a speaker (see Figs. 1, 7-8, 12, and their associated disclosure; [0012]-[0013]; [0017]; [0029]-[0031]; [0043]-[0044]; [0184]-[0185]).  
	Cypher suggests, see Figs. 1, 7-8, 12, and their associated disclosure; [0012]-[0013]; [0017]; [0029]-[0031]; [0043]-[0044]; [0184]-[0185], however Cypher expressly does not teach […] a projector, a projector screen […]. Hurewitz teaches […] a projector, a projector screen […] (see Figs. 1, 2, 8, and their associated disclosure; [0026]; [0034]). 
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Cypher’s foregoing suggestion in view of Hurewitz’s foregoing teachings with motivation to allow user to evaluate product on a larger screen via a projector and a projector screen, see at least Cypher [0026] providing user with an enhanced user experience.
Response to Applicant's Arguments
9.	The Applicant's arguments against 35 U.S.C. 101 as set forth on pages 7-10 of 15 of the response filed 9/6/2022 have been fully considered, however the Examiner respectfully finds them unpersuasive.
	Regarding prong one the Applicant has provided no arguments, note "Even assuming arguendo that claim 21 recites an abstract idea, which Applicant does not agree, Applicant submits that claim 21 is not directed to an abstract idea, or any other judicial exception, at least because any abstract idea is integrated into a practical application which imposes a meaningful limit on the abstract idea, and does not attempt to monopolize the abstract idea. 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019)", yet, begins each argument by noting "Such an electronic kiosk is not abstract because it is not a mathematical concept, nor is it a certain method of organizing human activity, and nor is it a mental process." and that somehow under prong two a broadly described electronic kiosk, note as-filed specification para. [0047] somehow, note "Furthermore, such an electronic kiosk would integrate any abstract idea into a practical application because the electronic kiosk is not a generic computing component, nor is it mere instructions to apply an exception, and nor is it insignificant extra solution activity, and nor is it merely limiting to a technology or field of use. See, e.g., MPEP 2106.05. More specifically, an electronic kiosk is not like any example of a generic computing component described in the MPEP or any court case. The examples in the MPEP and court cases recite high level generic computing components and are not nearly as specific as an electronic kiosk. Accordingly, generic computing components are not intended to capture specific devices such as electronic kiosks. For at least these reasons, claim 21 is patent eligible." 
	The Applicant is reminded that claims must be given their broadest reasonable interpretation in light of the as-filed specification, at least note as-filed spec. paras. [0047]; [0053]; [0070]; [0077].  Thus indeed a PHOSITA would find broadly contemplated additional elements noted at a high level of generality such as kiosk equipped
with generic computing components such as processor, sensor, and/or interface as failing to provide integration of the abstract idea into practical application because "claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 13-30 at least are as follows: a plurality of first sensors, an electronic kiosk (comprising a graphical user interface of the electronic kiosk per claims 23 and 26), and one or more second sensors (per claims 13 and 21); (additionally per claims 17-20) structure capable of displaying, mapping, generating, enriching, providing, and finalizing; first sensors comprise a combination of RFID sensors, motion detection sensors, temperature detection sensors, and audio detection sensors (per claims 24 and 27); the adaptive fitting room includes a mirror, a sensor, an interactive display, a projector, a projector screen, a light, and a speaker (per claim 28). Further remaining dependent claims, either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices operating electronically in a retail environment, for instance note electronic kiosk and adaptive fitting room are described per as-filed spec. paras. [0047] and [0074] respectively. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2, 5-6, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of attributing consumer sale or purchase to an advertisement or ascertaining product interest based on tracking consumer activities, see at least as-filed spec. para. [0038], [0084]-[0087], and [0099]. Captured data via sensors is considered insignificant extra solution activity such as per-solution activity e.g. data gathering (see MPEP 2106.05(g)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user and/or determining attributable user interest in a product (Int. Ventures v. Cap One Bank ‘382 patent), for instance at least see claims 13-14, 17-18 and 21. The abstract idea is intended to be merely carried out in a retail environment such as to provide retail as a service (RaaS) with an electronic kiosk and adaptive fitting room, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of based on gathered user data ascertaining attributable interest a consumer has in a product such that custom content can be provided e.g. recommendation or advertisements, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	Next the Applicant argues "Step 2B: The Claims Amount to Significantly More Than an Abstract Idea" and simply alleges that "These features are neither well-known, routine nor conventional in the art, and are outside the scope of the alleged abstract idea. Indeed, this combination of limitations provides a hardware and software solution that improves upon traditional systems by achieving a level of interactivity and a level of tracking that is not be achieved by traditional systems. Accordingly, these features provide significantly more than the alleged abstract idea and renders the claim patent eligible.
	For at least the reasons described above, Applicant submits that claim 21 comprises patentable subject matter. Claims 13 and 17 recite substantially similar limitations as claim 21, and comprise patentable subject for at least the same reasons as claim 21. Claims 14-16 and 22-30, each of which depend from claim 13, 17, or 21, and recite further limitations thereon, comprise patentable subject matter at least because they depend from an allowable base claim and potentially other reasons as well. For at least these reasons, Applicant respectfully requests the rejections be withdrawn."
	However as explained under updated step 2B rejection in view of filed claim amendments, note "The abstract idea of based on gathered user data ascertaining attributable interest a consumer has in a product such that custom content can be provided e.g. recommendation or advertisements, which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a retail environment such as to provide retail as a service (RaaS) with an electronic kiosk and adaptive fitting room, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)) (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and/or transmitted over a network to implement RaaS capabilities for instance via adaptive fitting room]; 
	(ii) (a) Bayraktar and E. Yilmaz, "Implementation of RFID Technology for the Differentiation of Loyalty Programs," 2007 1st Annual RFID Eurasia, 2007, pp. 1-6, doi: 10.1109/RFIDEURASIA.2007.4368117, (b) Automated Tracking Sols., LLC v. The CocaCola Co., 723 F. App’x 989 (Fed. Cir. 2018) (non-precedential) note "Held that the claims were directed to the abstract idea of collecting data from sensors, analyzing that data, and determining results based on the analysis of the data.  Held that the claims lacked an inventive concept, as they recited only generic computer components to carry out the abstract idea. ", (c) an electronic ID device that includes a biometric sensor, user interface, communication interface, and processor working together to (1) authenticate the user based on two factors—biometric information and secret information known to the user—and (2) generate encrypted authentication information to send to the secure registry through a point-of-sale device '813 patent - Universal Secure Registry LLC v. Apple Inc.   [similarly here particular user and products/objects are tracked using sensors to provide targeted content and ascertain user interest in one or more products]; 
	(iii) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here data is stored in numerous datastores and retrieved to facilitate RaaS capabilities for instance via adaptive fitting room]; and
	(iv) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here as a kiosk with an interface and adaptive fitting room provide RaaS].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter."
	Therefore, the Examiner respectfully finds the Applicant's arguments against 35 U.S.C. 101 unpersuasive.
	Regarding "Claim Rejections-35 U.S.C. §102" the Applicant simply notes Abstract of the previously cited references and simply alleges based on two limitations, namely "The cited references, either alone or in combination, have not been shown in the Office Action to teach "mapping, in response to detecting the plurality of interactions with the product by the particular consumer of the plurality of consumers, each of the plurality of interactions to a respective type of interaction."
	The cited references, either alone or in combination, have not been shown in the Office Action to teach "generating, based on the mapping, an attributable interest associated with the product and the particular customer of the plurality of customers."" In view of the extensive claim amendments, the rejection has been updated and the Examiner has relied on Cypher as the primary reference and Cypher clearly teaches the limitations being generally argued by the Applicant, accordingly, the Applicant's arguments are moot as Hurewitz is not being relied upon as the primary reference. As noted above Cypher clearly teaches the argued claim limitations as follows: 
"(f) mapping, in response to the detecting the plurality of interactions with the product by the particular consumer of the plurality of consumers, each of the plurality of interactions to a respective type of interaction (see [0150]-[0153]); 
(g) generating, based on the mapping, an attributable interest associated with the product and the particular customer of the plurality of customers (see [0021]; [0153]-[0156]). "
	Therefore, the Examiner respectfully finds the Applicant's arguments unpersuasive.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:
	- Pub. No.: US 2016/0042315 note "system and methods for use in order intake, order fulfill-ment, inventory management, and the development of per-sonalization services for customers, including a system and data processing elements for generating, acquiring and pro- cessing data related to the location and movement of mer-chandise within a store or other location. By processing Such data the inventive system can assist customers or store employees to locate an item for purposes of fulfilling an order, determine if an item should be removed from inventory, gen-erate recommendations to a customer regarding items that might be of interest, provide inputs to sales and marketing functions about what products are examined by customers and converted into sales, and provide other value-added ser vices. As a result, embodiments of the invention can provide store operators, store employees, and customers with improved services and more efficient operations"; [0179] - which is similar to the inventive concpet.
	- The other references cited on PTO-892 being attached herewith pertain to capturing one or more user's interactions and are also relevant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Primary Examiner, Art Unit 3688